Citation Nr: 1754306	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  10-00 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1960 to February 1980.  The Veteran passed away in March 2008, and the Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

This matter was previously remanded in November 2014 for further development, which has been completed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.

REMAND

While further delay is regrettable, the Board finds that additional development is needed.

The Appellant contends the Veteran served on temporary duty (TDY) in Vietnam.  While service personnel records note the Veteran served on TDY status from August 1965 to January 1966, the Veteran signed a statement in December 1966 indicating he flew as an air crew member in missions over hostile area outside of the Republic of Vietnam. (Emphasis added).  The DD Form 214 for the period of service from February 1968 to February 1972 specifically noted "Vietnam-No, Kore[a]-No, Indochina-Yes," suggesting the Veteran did not serve in Vietnam or Korea.  Moreover, although the Veteran served in Thailand at the Royal Thai Air Force Base (RTAFB) in Ubon from December 1966 to July 1967, no statements were provided by the Veteran during his lifetime establishing where on the base    he performed his duties.  His service personnel records reveal that his military occupational specialty was not security policeman, dog handler or other security position.  

The Board notes that other than the Veteran's death certificate, there is no medical evidence of record addressing the Veteran's lung cancer treatment.  On remand, the Appellant should be asked to submit release forms so relevant treatment records can be requested.

Additionally, review of the Veteran's service treatment records reveals a Record    of Exposure to Ionizing Radiation, listing the date of November 14, 1963 during service in Japan.  On remand, development in accordance with 38 C.F.R. § 3.311 should be conducted.   

Accordingly, the appeal is REMANDED for the following action:

1.  Ask the Appellant to provide the names and addresses of all medical care providers who treated      the Veteran for his lung cancer.  After securing any necessary releases, the AOJ should request any relevant records identified. If any requested records cannot be obtained, the Appellant should be notified of such.

2.  After the above has been completed to the extent possible, conduct all appropriate development for a claim based on radiation exposure pursuant to 38 C.F.R. § 3.311.

3.  After undertaking the development above and any additional development deemed necessary, the claim should be readjudicated.  If the benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





